Citation Nr: 1414766	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to July 1971 which service included service in the Republic of Vietnam and the receipt of the Combat Action Ribbon (CAR) and the Purple Heart Medal.  The appellant was discharged under conditions other than honorable. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2010 the appellant testified a hearing before the RO and in May 2012 he testified at a hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file. 

Claims of entitlement to service connection for bilateral hearing loss, tinnitus, diabetes mellitus, and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant had a continuous period of active duty from April 1967 to May 1969 with confirmed service in the Republic of Vietnam from October 1967 November 1968 where he earned both the CAR and the Purple Heart Medal. 

2.  Three times after his tour in the Republic of Vietnam the appellant was absent without leave (AWOL) for short periods of time (less than 180 days); following his first period of AWOL (94 days), in May 1969, he forfeited 1 month of pay ($50.00) and was placed on restrictions for 14 days; following his second period of AWOL (146 days) he was tried by special court-martial in September 1970, convicted following a guilty plea, reduced in grade from Sergeant to Lance Corporal, forfeited $70.00 a month for 6 months, confined at hard labor for 6 months, and discharged from service with a Bad Conduct Discharge; following 49 days of confinement his sentence was suspended and he was placed on probation for six month; and in June 1971, after violating his probation by going on his third period of AWOL (146 days), his earlier Bad Conduct Discharge was executed and he was separated from service in July 1971.

3.  Prior to, during, and for the first several months following his return from his tour of duty in the Republic of Vietnam the appellant's active duty service was honest, faithful, meritorious, and of benefit to the Nation as demonstrated by performing service in the Republic of Vietnam where he earned both the CAR and the Purple Heart Medal, served as a scout, had excellent conduct and efficiency ratings of 4.5 and 4.0, and was promoted to Sergeant and thereafter a Fire Team Leader, a Squad Leader, and a tactics instructor.

4.  Given the hardships caused by the appellant's overseas wartime service which included seeing combat and being wounded in action and following his return from his tour of duty making bad decisions as to how to handle the adverse psychiatric symptoms he was experiencing as a result of his combat service due to his youth and immaturity, the Board finds that compelling circumstances are demonstrated to warrant the appellant's post-Vietnam periods of AWOL. 


CONCLUSION OF LAW

The character of the appellant's service does not constitute a bar to VA benefits. 
38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in writings to VA and at his personal hearings claimed that the character of his discharge because of his AWOLs should not be considered a bar to payment of VA benefits.  In a March 2009, March 2010, and January 2011 written statement to the RO, at the September 2010 RO hearing, and at the May 2012 Board videoconference hearing, the appellant and his representative discussed the reasoning behind his post-Vietnam AWOLs.  In particular, the appellant explained that his AWOLs were related to his trying to cope with the psychiatric problems he was having following his combat in the Republic of Vietnam which problems have since been diagnosed as PTSD.  

In this regard, the claimant reported that after returning from the Republic of Vietnam he could not sleep because of nightmares and self-medicating with alcohol as well as not getting any meaningful treatment from the United States Marine Corps.  He also reported that his psychiatric problems were made worse because of the stigma attached to psychiatric problems by his culture (Native American), by teaching ambush tactics which forced him to remember even more strongly his combat experiences, and the discrimination he faced as a Native American.  He explained that, as a kid, he thought that his psychiatric problems would go away if he just got away from the United States Marine Corps and so he went AWOL.  He also explained that when he was offered a plea deal to separate from the service, even though it came with a Bad Conduct Discharge, he just took it so he could go home.  Lastly, he reported that given the stigma attached to psychiatric problems by Native American's the appellant was willing at that time to take a Bad Conduct Discharge rather than admit that he was having psychiatric problems. 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL, and (ii) Reasons for going AWOL. 

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).

Reasons for going AWOL which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

The record shows that appellant enlisted in the United States Marine Corps just several weeks after his 18th birthday and served from April 1967 to July 1971.  It also shows that while still 18 years of age he served in the Republic of Vietnam from October 1967 to November 1968 with a primary duty as Rifleman and later as a Scout and Intelligence Scout.  The record also shows that his combat service earned him the CAR and the Purple Heart Medal.  His service records thereafter show that prior to, during, and for the first several months following his return from his tour of duty in the Republic of Vietnam, there were no disciplinary problems.  In fact, his Record of Service shows that from July 1967 to January 1969 his conduct was considered 4.0 to 4.7, even during his tour in the Republic of Vietnam.  It also shows that during this time that the United States Marine Corps promoted him to Sergeant while still just 18 years old and within the first three months after his return from the Republic of Vietnam made him a Fire Team Leader, a Squad Leader, and thereafter a tactics instructor; all while still only 19 years old. 

Despite the above service, service personnel records also show that, starting in approximately February 1969, three months after his November 1968 return from his tour in the Republic of Vietnam, he had three periods of AWOL.  Specifically, in May 1969, following his first period of AWOL which lasted 94 days and ended when he was apprehended, he had a Non Judicial Punishment in which he forfeited 1 month's pay ($50.00) and was placed on restrictions for 14 days.  In September 1970, following his second period of AWOL which lasted 146 days and ended when he was apprehended, he was tried by special court-martial, convicted following a guilty plea, reduced in grade from Sergeant to Lance Corporal, forfeited $70.00 a month for 6 months, confined at hard labor for 6 months, and discharged from service with a Bad Conduct Discharge.  In June 1971, following his being paroled after 49 days of confinement and his sentence being suspended as well as following his third period of AWOL which lasted 146 days and ended when he was apprehended, his earlier Bad Conduct Discharge was executed and he was separated from service in July 1971.

In December 2008, the appellant sought service connection benefits for bilateral hearing loss, tinnitus, PTSD, and diabetes mellitus.  A May 2009 administrative decision deemed his service dishonorable for VA benefits purpose.  The appellant appealed this decision.  The dispositive issue on appeal concerns whether there are compelling reasons to explain the appellant's periods of AWOL.

The record shows that from the time of the appellant's enlistment in the United States Marine Corps at 18 years of age in April 1967 to approximately three months after his return from his combat tour in the Republic of Vietnam in February 1969 he provided service that was consider 4.0 or better.  The record also shows that the appellant, while still just 18 years old, served in combat the Republic of Vietnam from October 1967 to November 1968 as a Rifleman and later as a Scout and Intelligence Scout and earned the CAR and the Purple Heart Medal as a result of that service.  The record also shows that his service was of such quality during this time period that the United States Marine Corps promoted him to Sergeant while still just 18 years old and within the first three months after his return from the Republic of Vietnam made him a Fire Team Leader, Squad Leader, and thereafter a tactics instructor, while still only 19 years old.  

The Board also finds that appellant provided competent and credible statements and testimony regarding having problems with observable symptoms of an untreated psychiatric disorder following his return from combat in the Republic of Vietnam which due to his youth and inexperience he treated inappropriately-drinking and running away.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this regard, the Board notes that the post-service record does show that the claimant has a diagnosis of PTSD based on his combat service in the Republic of Vietnam.  (Parenthetically, the Board notes that while an insanity claim (i.e., I was insane at the time I went AWOL and did not know what I was doing) is one of the possible grounds for finding that an appellant's discharge is not considered a bar to payment of VA benefits, the appellant does not claim that he was insane at the time of his AWOLs only that his observable adverse psychiatric symptomatology when combined with his youth and inexperience caused him to make bad choses at that time.)  The Board also finds that appellant provided competent and credible statements and testimony regarding the social stigma Native American's attached to people with psychiatric problems and his willingness to take a plea deal to a Bad Conduct Discharge rather than tell the United States Marine Corps of his psychiatric symptoms and obtain treatment.  Id.  Lastly, the Board notes that despite the appellant's extensive combat experience while serving in the Republic of Vietnam, his rank of Sergeant, and his job as a tactics instructor, he was still just 19 years old at the time of his first AWOL with very little life experience.  

The appellant's state of mind at the time of his AWOLs must be viewed sympathetically in light of the hardships caused by his combat service and wounding in the Republic of Vietnam and thereafter his immature way of handing the psychiatric problems he was experiencing as a results of his combat service.  The change in his conduct upon return from the Republic of Vietnam must be viewed in light of the emotional toll caused by his service in a foreign land, wherein his life was placed in jeopardy.  The Board can find no other reason in the record why the appellant's conduct would so drastically change other than due to the emotional effects of his Vietnam tour of duty.

Finally, to the extent to which the appellant's in-service conduct could be deemed willful and persistent misconduct, the Board finds the misconduct to have been conducted under compelling circumstances, and the appellant's service to have otherwise been honest, faithful and meritorious, such that under 38 C.F.R. § 3.12(d), it was not willful and persistent misconduct.

In light of the above, compelling circumstances are demonstrated to warrant the appellant's periods of AWOL following his combat tour in the Republic of Vietnam.  As such, the Board finds that the characterization of the appellant's active duty service does not constitute a bar to VA benefits. 



ORDER

The character of the appellant's discharge is not considered a bar to payment of VA benefits. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


